o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b05 genin-112288-12 number release date uil ----------------------------- ---------------- ---------------------------- -------------------------- dear ---------------- this letter responds to your request for information dated date regarding the disabled_access_credit under sec_44 of the internal_revenue_code section dollar_figure of revproc_2012_1 2012_1_irb_1 provides that the internal_revenue_service may issue an information_letter the purpose of which is to call attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts accordingly the following discussion is provided for general information purposes only and does not constitute a ruling sec_44 provides an income_tax_credit not to exceed dollar_figure to eligible small businesses for eligible_access_expenditures an eligible_small_business may claim the disabled_access_credit only for eligible_access_expenditures paid_or_incurred by the eligible_small_business for the purpose of enabling the eligible_small_business to comply with applicable_requirements under the americans with disabilities act of ada amounts paid_or_incurred that are not required to comply with the ada are not eligible for the disabled_access_credit this letter has called attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling if you have any additional questions please contact our office at -------------------- sincerely s paul f handleman paul f handleman chief branch office of associate chief_counsel passthroughs special industries
